 

Medical Quant USA, Inc.,

VS.

Radiant Life Technologies Ltd.,

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

CASE NO.: 1:21 cv 877

Plaintiff(s) JUDGE PATRICIA A. GAUGHAN

DECLARATION IN SUPPORT OF
PLAINTIFF’S, MEDICAL QUANT USA,
INC. DBA MULTI-RADIANCE,
MOTION FOR DEFAULT JUDGMENT
AGAINST DEFENDANT RADIANT
LIFE TECHNOLOGIES LTD

Defendant(s)

ee ae i ee ae ae a a

I, Stephen H. Jett, pursuant to 28 U.S.C § 1746, declare as follows:

. Iam an attorney licensed to practice in the State of Ohio and before this Court.
. Ihave practiced law in Ohio, in both federal and state courts, for approximately 30 years.
. [ama partner at the law firm Buckingham Doolitte & Burroughs, LLC.

. Iam the attorney of record for the Plaintiff, Medical Quant USA, Inc. dba Multi-

Radiance Medical (““Multi-Radiance”), in this action.

. As the attorney for Multi-Radiance, I have personal knowledge of the facts set forth

below, except for those facts which are stated on information and belief. If called upon to

testify, I could testify truthfully to the following facts.

. Iam informed and believe that Radiant Life Technologies, LTD (“RL”) is an entity

headquartered in Cyprus. Accordingly, based upon information and belief, RL is not an

infant or incompetent person.

. Based on information and belief, RL is not a person protected by the Soldiers’ and Sailors

Civil Relief Act, nor is RL an officer or agency of the United States.

EXHIBIT 6
ase, 1:2 1-tv-O087T7-PA Doc 13-6 Fiecds_087/64724 ot 2._Paue

8. To date, I have spent 23.4 hours prosecuting this case on behalf of Multi-Radiance at the
hourly rate of $350.

9. Matthew D. Smith, an associate at Buckingham Doolittle & Burroughs, LLC, who is an
attorney licensed to practice in the State of Ohio and before this Court, has spent 64.6
hours prosecuting, researching, and assisting me in this matter on behalf of Multi-
Radiance at the hourly rate of $230.

10. Accordingly, Multi-Radiance has incurred attorney fees totaling at least $23,028. In
addition, Multi-Radiance has incurred costs totaling $ 434.00 in prosecuting this matter
against RL.

11. Based on my thirty (30) years of experience and my familiarity with the rates charged by
other attorneys in Cleveland, Ohio of similar experience and expertise, I believe the fees
and costs incurred by Multi-Radiance in this matter are reasonable and appropriate.

I declare under penalty of perjury under the laws of the United States of America that the

forgoing is true and correct. Executed this 4" day of August, 2021.
Stephen H. Jett

Attorney for Medical Quant USA, Inc. dba Multi-
Radiance Medical

CL2:523023_v1

 
